Exhibit 10.4

 

Execution Version

 

 

ADMINISTRATION AGREEMENT

 

between

 

FORD CREDIT AUTO OWNER TRUST 2016-B,
as Issuer,

 

and

 

FORD MOTOR CREDIT COMPANY LLC,
as Administrator

 

Dated as of April 1, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS

1

 

Section 1.1.

Usage and Definitions

1

 

 

ARTICLE II ADMINISTRATION OF ISSUER

1

 

Section 2.1.

Engagement of Administrator

1

 

Section 2.2.

Administrator’s Rights and Obligations

1

 

Section 2.3.

Limits on Administrator’s Rights and Obligations

2

 

Section 2.4.

Power of Attorney

3

 

Section 2.5.

Access to Issuer Records

3

 

Section 2.6.

Review of Administrator’s Records

3

 

Section 2.7.

Updating List of Responsible Persons

3

 

Section 2.8.

Administrator’s Fees and Expenses

3

 

 

ARTICLE III ADMINISTRATOR

3

 

Section 3.1.

Administrator’s Representations and Warranties

3

 

Section 3.2.

Liability of Administrator

4

 

Section 3.3.

Indemnities

5

 

Section 3.4.

Resignation and Removal of Administrator

6

 

Section 3.5.

Successor Administrator

7

 

Section 3.6.

Merger, Consolidation, Succession or Assignment

7

 

 

ARTICLE IV OTHER AGREEMENTS

7

 

Section 4.1.

Independence of Administrator; No Joint Venture

7

 

Section 4.2.

Transactions with Affiliates; Other Transactions

7

 

Section 4.3.

Ford Credit in Other Capacities

8

 

Section 4.4.

No Petition

8

 

Section 4.5.

Limitation of Liability of Owner Trustee and Indenture Trustee

8

 

Section 4.6.

Termination

8

 

 

ARTICLE V MISCELLANEOUS

8

 

Section 5.1.

Amendments

8

 

Section 5.2.

Assignment; Benefit of Agreement; Third-Party Beneficiary

9

 

Section 5.3.

Notices

9

 

Section 5.4.

GOVERNING LAW

10

 

Section 5.5.

Submission to Jurisdiction

10

 

Section 5.6.

WAIVER OF JURY TRIAL

10

 

Section 5.7.

No Waiver; Remedies

10

 

Section 5.8.

Severability

10

 

Section 5.9.

Headings

10

 

Section 5.10.

Counterparts

10

 

i

--------------------------------------------------------------------------------


 

ADMINISTRATION AGREEMENT, dated as of April 1, 2016 (this “Agreement”), between
FORD CREDIT AUTO OWNER TRUST 2016-B, a Delaware statutory trust, as Issuer, and
FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as
Administrator.

 

BACKGROUND

 

Ford Credit is the sponsor of a securitization transaction in which the Issuer
was formed under the Trust Agreement and will issue the Notes under the
Indenture.

 

The Issuer and the Owner Trustee have obligations under the Transaction
Documents and intend that Ford Credit administer the activities of the Issuer
and perform certain obligations of the Issuer and the Owner Trustee under the
Transaction Documents.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement, dated as of April 1, 2016, among Ford Credit Auto Owner Trust 2016-B,
as Issuer, Ford Credit Auto Receivables Two LLC, as Depositor, and Ford Motor
Credit Company LLC, as Servicer.  Appendix A also contains usage rules that
apply to this Agreement.  Appendix A is incorporated by reference into this
Agreement.

 

ARTICLE II
ADMINISTRATION OF ISSUER

 

Section 2.1.           Engagement of Administrator.  The Issuer and the Owner
Trustee engage the Administrator to perform the obligations of the Issuer and
the Owner Trustee under the Transaction Documents as described in this
Agreement, and the Administrator accepts the engagement.

 

Section 2.2.           Administrator’s Rights and Obligations.

 

(a)           Rights and Obligations under Transaction Documents.  The
Administrator will perform the obligations of the Issuer and the Owner Trustee
(in its capacity as owner trustee under the Trust Agreement) and take all action
that the Issuer is required to take under the Transaction Documents, except for
the Issuer’s obligations to make payments on the Notes.  In addition, the
Administrator will perform the obligations of, and may exercise any rights given
to, the Administrator in the Transaction Documents as if it were a party to the
Transaction Documents in its capacity as Administrator.

 

(b)           Consulting and Monitoring.  The Administrator will consult with
the Owner Trustee about performing the Issuer’s obligations under the
Transaction Documents.  The Administrator will monitor the Issuer’s performance
and will advise the Owner Trustee when

 

1

--------------------------------------------------------------------------------


 

action is necessary to perform the Issuer’s obligations under the Transaction
Documents and to comply with the Transaction Documents.

 

(c)           Preparing and Executing Documents.  The Administrator will
prepare, or cause to be prepared, all documents that the Issuer is required to
prepare, file or deliver under the Transaction Documents.  The Administrator
will cause the documents to be executed by the Issuer or may execute the
documents as Administrator on behalf of the Issuer.  On execution of the
documents by the Issuer or by the Administrator on behalf of the Issuer, the
Administrator will file or deliver the documents as required by the Transaction
Documents.

 

(d)           Notices to Rating Agencies.  If Ford Credit is the Administrator,
the Administrator will prepare and give all notices to the Rating Agencies
required to be given by the Issuer or the Administrator under the Transaction
Documents, including notice of an Event of Default under Section 3.15 of the
Indenture and a Servicer Termination Event under Section 3.6(c) of the
Indenture.  If Ford Credit is no longer the Administrator, the Administrator
will prepare and provide any Rating Agency notices to the Sponsor and will
direct the Sponsor to give them to the Rating Agencies.

 

(e)           Payment of Fees and Expenses.  The Administrator may, on behalf of
the Issuer, pay fees and expenses of the Indenture Trustee, the Owner Trustee
and the Asset Representations Reviewer under the Transaction Documents.

 

Section 2.3.           Limits on Administrator’s Rights and Obligations.

 

(a)           Non-Ministerial Matters.  The Administrator will not take any
action relating to a matter that, in its reasonable judgment, is a
non-ministerial matter unless, at least 30 days before taking the action, the
Administrator has notified the Issuer of the proposed action and the Issuer has
not directed the Administrator not to take the action and/or provided an
alternative direction before the 30th day after receipt of the notice.  For
purposes of this Agreement, “non-ministerial matters” includes:

 

(i)    starting or pursuing any Proceeding by the Issuer and the settlement of
any Proceeding brought by or against the Issuer; and

 

(ii)   appointing or engaging a successor Indenture Trustee under the Indenture
or consenting to the assignment by the Indenture Trustee of its obligations
under the Indenture.

 

(b)           Prohibited Actions.  The Administrator will not be obligated to,
and will not (i) make any payments to the Noteholders under the Transaction
Documents, (ii) sell the Collateral under Section 5.6 of the Indenture or
(iii) take any other action that the Owner Trustee or the Indenture Trustee
directs the Administrator not to take on its behalf or that would result in a
breach by the Issuer under a Transaction Document.

 

(c)           Obligations to be Performed by Owner Trustee.  The Administrator
will have no responsibility or obligation to perform the obligations of the
Owner Trustee relating to repurchase demands under Section 5.13 of the Trust
Agreement or relating to Regulation AB disclosure under Section 6.7 of the Trust
Agreement.

 

2

--------------------------------------------------------------------------------


 

Section 2.4.           Power of Attorney.  The Issuer appoints the Administrator
as the Issuer’s attorney-in-fact, with full power of substitution to exercise
all rights of the Issuer under the Transaction Documents.  This power of
attorney, and all authority given, under this Section 2.4 is revocable and is
given solely to facilitate the performance of the Administrator’s obligations
under this Agreement and may only be used by the Administrator consistent with
this Agreement.  On request of the Administrator, the Issuer will furnish the
Administrator with written powers of attorney and other documents to enable the
Administrator to perform its obligations under this Agreement.

 

Section 2.5.           Access to Issuer Records.  On reasonable request, the
Issuer will provide the Administrator with access, during normal business hours,
to the Issuer’s records and documents, but only to the extent required by the
Administrator to perform its obligations under this Agreement.  Any access will
be subject to the Issuer’s confidentiality and privacy policies.

 

Section 2.6.           Review of Administrator’s Records.  The Administrator
will maintain records and documents relating to its performance under this
Agreement according to its customary business practices.  On reasonable request
not more than once during any year, the Administrator will give the Issuer, the
Depositor, the Owner Trustee and the Indenture Trustee (or their
representatives) access to the records and documents to conduct a review of the
Administrator’s performance under this Agreement.  Any access or review will be
conducted at the Administrator’s offices during its normal business hours at a
time reasonably convenient to the Administrator and in a manner that will
minimize disruption to its business operations.  Any access or review will be
subject to the Administrator’s confidentiality and privacy policies.

 

Section 2.7.           Updating List of Responsible Persons.  On or before the
Closing Date, the Administrator will notify the Owner Trustee, the Indenture
Trustee, the Servicer and the Depositor of each Person who is a Responsible
Person for the Administrator.  The Administrator may change such Persons by
notifying the Owner Trustee, the Indenture Trustee, the Servicer and the
Depositor.

 

Section 2.8.           Administrator’s Fees and Expenses.  The Depositor will
pay the Administrator as compensation for performing its obligations under this
Agreement a fee separately agreed to by the Depositor and the Administrator. 
The Administrator will be responsible for its costs and expenses in performing
its obligations under this Agreement.

 

ARTICLE III
ADMINISTRATOR

 

Section 3.1.           Administrator’s Representations and Warranties.  The
Administrator represents and warrants to the Issuer, the Owner Trustee and the
Indenture Trustee as of the Closing Date:

 

(a)           Organization and Qualification.  The Administrator is duly
organized and validly existing as a limited liability company in good standing
under the laws of the State of Delaware.  The Administrator is qualified as a
foreign limited liability company in good standing and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its properties or the conduct of its activities requires qualification,
license or approval, unless

 

3

--------------------------------------------------------------------------------


 

the failure to obtain the qualifications, licenses or approvals would not
reasonably be expected to have a material adverse effect on the Administrator’s
ability to perform its obligations under this Agreement.

 

(b)           Power, Authority and Enforceability.  The Administrator has the
power and authority to execute, deliver and perform its obligations under this
Agreement.  The Administrator has authorized the execution, delivery and
performance of this Agreement.  This Agreement is the legal, valid and binding
obligation of the Administrator, enforceable against the Administrator, except
as may be limited by insolvency, bankruptcy, reorganization or other similar
laws relating to the enforcement of creditors’ rights or by general equitable
principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
under this Agreement, and the performance of its obligations under this
Agreement, will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or similar
document under which the Administrator is a debtor or guarantor, (ii) result in
the creation or imposition of a Lien on the Administrator’s properties or assets
under the terms of any indenture, mortgage, deed of trust, loan agreement,
guarantee or similar document, (iii) violate the Administrator’s certificate of
formation or limited liability company agreement or (iv) violate a law or, to
the Administrator’s knowledge, an order, rule or regulation of a federal or
State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Administrator or its properties
that applies to the Administrator, which, in each case, would reasonably be
expected to have a material adverse effect on the Administrator’s ability to
perform its obligations under this Agreement.

 

(d)           No Proceedings.  To the Administrator’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Administrator or its properties
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
completion of the transactions under this Agreement or (iii) seeking a
determination or ruling that would reasonably be expected to have a material
adverse effect on the Administrator’s ability to perform its obligations under,
or the validity or enforceability of, this Agreement.

 

Section 3.2.           Liability of Administrator.

 

(a)           Liability for Specific Obligations.  The Administrator will be
liable only for its specific obligations under this Agreement.  All other
liability is expressly waived and released as a condition of, and consideration
for, the execution of this Agreement by the Administrator.  The Administrator
will be liable for its willful misconduct, bad faith or negligence in performing
its obligations under this Agreement.

 

(b)           No Liability of Others.  The Administrator’s obligations under
this Agreement are corporate obligations.  No Person will have recourse,
directly or indirectly, against any member, manager, officer, director, employee
or agent of the Administrator for the Administrator’s obligations under this
Agreement.

 

4

--------------------------------------------------------------------------------


 

(c)           Legal Proceedings.  The Administrator is not required to start,
pursue or participate in any legal proceeding that is not incidental to its
obligations under this Agreement and that in its opinion may result in liability
or cause it to pay or risk funds or incur financial liability.  The
Administrator may in its sole discretion start or pursue any legal proceeding to
protect the interests of the Noteholders or the Depositor under the Transaction
Documents.  The Administrator will be responsible for the fees and expenses of
legal counsel and any liability resulting from the legal proceeding.

 

(d)           Force Majeure.  The Administrator will not be responsible or
liable for any failure or delay in performing its obligations under this
Agreement caused by, directly or indirectly, forces beyond its control,
including strikes, work stoppages, acts of war, terrorism, civil or military
disturbances, fire, flood, earthquakes, storms, hurricanes or other natural
disasters or failures of mechanical, electronic or communication systems.  The
Administrator will use commercially reasonable efforts to resume performance as
soon as practicable in the circumstances.

 

(e)           Reliance by Administrator.  The Administrator may rely in good
faith on the advice of counsel or on any document believed to be genuine and to
have been executed by the proper party for any matters under this Agreement.

 

Section 3.3.           Indemnities.

 

(a)           Indemnification.  The Administrator will indemnify the Indenture
Trustee (in each of its capacities under the Transaction Documents, including as
a “securities intermediary” and a “bank” under the Account Control Agreement),
the Owner Trustee and the Asset Representations Reviewer and their respective
officers, directors, employees and agents (each, an “Indemnified Person”), for
all fees, expenses, losses, damages and liabilities resulting from the Indenture
Trustee, the Owner Trustee and the Asset Representations Reviewer entering into
the Transaction Documents to which it is a party and the exercise of their
respective rights or performance of their respective obligations under the
Transaction Documents (including the fees and expenses of defending itself
against any loss, damage or liability and any fees and expenses incurred in
connection with any proceedings brought by the Indemnified Person to enforce the
Administrator’s indemnification obligations), but excluding any fee, expense,
loss, damage or liability resulting from its willful misconduct, bad faith or
negligence (other than errors in judgment) or breach of their respective
representations or warranties in the Transaction Documents.

 

(b)           Proceedings.  If an Indemnified Person receives notice of a
Proceeding against it, the Indemnified Person will, if a claim is to be made
against the Administrator under Section 3.3(a), promptly notify the
Administrator of the Proceeding.  The Administrator may participate in and
assume the defense and settlement of a Proceeding at its expense.  If the
Administrator notifies the Indemnified Person of its intention to assume the
defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, and so long as the Administrator assumes the defense of the
Proceeding in a manner reasonably satisfactory to the Indemnified Person, the
Administrator will not be liable for fees and expenses of counsel to the
Indemnified Person unless there is a conflict between the interests of the
Administrator and the Indemnified Person.  If there is a conflict, the
Administrator will pay the reasonable fees and expenses of

 

5

--------------------------------------------------------------------------------


 

separate counsel to the Indemnified Person.  No settlement of a Proceeding may
be made without the approval of the Administrator and the Indemnified Person,
which approval will not be unreasonably withheld.

 

(c)           Survival of Obligations.  The Administrator’s obligations under
this Section 3.3 will survive the resignation or removal of the Indenture
Trustee, the Owner Trustee or the Asset Representations Reviewer and the
termination of this Agreement.

 

(d)           Repayment.  If the Administrator makes a payment to an Indemnified
Person under this Section 3.3 and the Indemnified Person later collects from
others any amounts for which the payment was made, the Indemnified Person will
promptly repay those amounts to the Administrator.

 

Section 3.4.           Resignation and Removal of Administrator.

 

(a)           No Resignation.  Except as stated in Section 3.4(b), the
Administrator will not resign as Administrator unless it determines it is
legally unable to perform its obligations under this Agreement.  The
Administrator will notify the Issuer and the Owner Trustee of its resignation,
including an Opinion of Counsel supporting its determination.

 

(b)           Mandatory Resignation.  On the appointment or engagement of a
successor Servicer under the Sale and Servicing Agreement (other than the
Indenture Trustee), the Administrator will immediately resign and the successor
Servicer will automatically become the successor Administrator.

 

(c)           Removal.  If any of the following events occurs and is continuing,
the Owner Trustee, with the consent of the Noteholders of a majority of the Note
Balance of the Controlling Class (or if no Notes are Outstanding, with the
consent of the holder of the Residual Interest), may remove the Administrator
and terminate its rights and obligations under this Agreement by notifying the
Administrator:

 

(i)    the Administrator fails to perform in any material respect its
obligations under this Agreement, which failure continues for 90 days after the
Administrator receives notice of the failure from the Owner Trustee, the
Indenture Trustee or the Noteholders of at least 25% of the Note Balance of the
Controlling Class; or

 

(ii)   an Insolvency Event of the Administrator occurs.

 

(d)           Notice of Resignation or Removal.  The Issuer will notify the
Depositor and the Indenture Trustee of any resignation or removal of the
Administrator.

 

(e)           Continue to Perform.  No resignation or removal of the
Administrator will be effective, and the Administrator will continue to perform
its obligations under this Agreement, until a successor Administrator has
accepted its engagement according to Section 3.5(b).

 

6

--------------------------------------------------------------------------------


 

Section 3.5.           Successor Administrator.

 

(a)           Engagement of Successor Administrator.  Following the resignation
or removal of the Administrator, the Issuer, at the direction of the Noteholders
of a majority of the Note Balance of the Controlling Class (or if no Notes are
Outstanding, at the direction of the holder of the Residual Interest), will
engage a successor Administrator.  No additional Noteholder direction is
required if the successor Administrator is the successor Servicer (other than
the Indenture Trustee).  If the Issuer does not receive Noteholder direction
within a reasonable period of time, the Issuer may engage a successor
Administrator.

 

(b)           Effectiveness of Resignation of Removal.  No resignation or
removal of the Administrator will be effective until (i) the successor
Administrator has executed and delivered to the Issuer an agreement accepting
its engagement and agreeing to perform the obligations of the Administrator
under this Agreement or a new administration agreement on substantially the same
terms as this Agreement, in a form acceptable to the Issuer and (ii) the Rating
Agency Condition is satisfied.

 

(c)           Notice of Successor Administrator.  The Issuer will notify the
Depositor and the Indenture Trustee of the engagement of a successor
Administrator.

 

(d)           Transition to Successor Administrator.  If the Administrator
resigns or is removed, the Administrator will cooperate with the Issuer and take
all actions reasonably requested to assist the Issuer in making an orderly
transition of the Administrator’s obligations to the successor Administrator.

 

Section 3.6.           Merger, Consolidation, Succession or Assignment.  Any
Person (a) into which the Administrator is merged or consolidated, (b) resulting
from a merger or consolidation to which the Administrator is a party,
(c) succeeding to the Administrator’s business or (d) that is an Affiliate of
the Administrator to whom the Administrator has assigned this Agreement, will be
the successor to the Administrator under this Agreement.  Such Person will
execute and deliver to the Issuer, the Owner Trustee and the Indenture Trustee
an agreement to assume the Administrator’s obligations under this Agreement
(unless the assumption happens by operation of law).

 

ARTICLE IV
OTHER AGREEMENTS

 

Section 4.1.           Independence of Administrator; No Joint Venture.  The
Administrator will be an independent contractor and will not be subject to the
supervision of the Issuer or the Owner Trustee for the manner in which it
performs its obligations under this Agreement.  Except as expressly authorized
by the Transaction Documents, the Administrator will have no authority to act
for or represent the Issuer or the Owner Trustee and will not be considered an
agent of the Issuer or the Owner Trustee.  This Agreement will not make the
Administrator and the Issuer or the Owner Trustee members of a partnership,
joint venture or other entity or impose any liability as such on any of them.

 

Section 4.2.           Transactions with Affiliates; Other Transactions.  In
performing its obligations under this Agreement, the Administrator may enter
into transactions or deal with any

 

7

--------------------------------------------------------------------------------


 

of its Affiliates.  This Agreement will not prevent the Administrator or its
Affiliates from engaging in other businesses or from acting in a similar
capacity as an administrator for any other Person even though that Person may
engage in activities similar to those of the Issuer.

 

Section 4.3.           Ford Credit in Other Capacities.  This Agreement will not
affect or limit any right or obligation Ford Credit may have in any other
capacity.

 

Section 4.4.           No Petition.  Each party agrees that, before the date
that is one year and one day (or, if longer, any applicable preference period)
after the payment in full of (a) all securities issued by the Depositor or by a
trust for which the Depositor was depositor or (b) the Notes, it will not start
or pursue against, or join any other Person in starting or pursuing against,
(i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law.  This Section 4.4 will survive
termination of this Agreement..

 

Section 4.5.           Limitation of Liability of Owner Trustee and Indenture
Trustee.

 

(a)           Owner Trustee.  This Agreement has been executed on behalf of the
Issuer by U.S. Bank Trust National Association not in its individual capacity
but solely in its capacity as Owner Trustee of the Issuer and in no event will
U.S. Bank Trust National Association in its individual capacity or a holder of a
beneficial interest in the Issuer be liable for the Issuer’s obligations under
this Agreement.  For all purposes under this Agreement, the Owner Trustee will
be subject to, and entitled to the benefits of, the Trust Agreement.  Neither
the Issuer nor the Owner Trustee will have any liability for any act or failure
to act of the Administrator, including any action taken under a power of
attorney given under this Agreement.

 

(b)           Indenture Trustee.  In performing its obligations under this
Agreement, the Indenture Trustee is subject to, and entitled to the benefits of,
the Indenture.  The Indenture Trustee will not have any liability for any act or
failure to act of the Administrator.

 

Section 4.6.           Termination.  This Agreement will terminate when the
Issuer is terminated under the Trust Agreement.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1.           Amendments.

 

(a)           Amendments.  The parties may amend this Agreement:

 

(i)    to clarify an ambiguity, correct an error or correct or supplement any
term of this Agreement that may be defective or inconsistent with the other
terms of this Agreement or to provide for, or facilitate the acceptance of this
Agreement by, a successor Administrator, in each case, without the consent of
the Noteholders or any other Person;

 

(ii)   to add, change or eliminate terms of this Agreement, in each case without
the consent of the Noteholders or any other Person, if the Administrator
delivers an

 

8

--------------------------------------------------------------------------------


 

Officer’s Certificate to the Issuer, the Owner Trustee and the Indenture Trustee
stating that the amendment will not have a material adverse effect on the
Noteholders; or

 

(iii)  to add, change or eliminate terms of this Agreement for which an
Officer’s Certificate is not or cannot be delivered under Section 5.1(a)(ii),
with the consent of the Noteholders of a majority of the Note Balance of each
Class of Notes Outstanding (with each affected Class voting separately, except
that all Noteholders of Class A Notes will vote together as a single class).

 

(b)           Notice of Amendments.  The Administrator will notify the Rating
Agencies in advance of any amendment.   Promptly after the execution of an
amendment, the Administrator will deliver a copy of the amendment to the Rating
Agencies.

 

Section 5.2.           Assignment; Benefit of Agreement; Third-Party
Beneficiary.

 

(a)           Assignment.  Except as stated in Section 3.6, this Agreement may
not be assigned by the Administrator without the consent of the Issuer, the
Indenture Trustee and the Owner Trustee and satisfaction of the Rating Agency
Condition.

 

(b)           Benefit of Agreement; Third-Party Beneficiary.  This Agreement is
for the benefit of and will be binding on the parties to this Agreement and
their permitted successors and assigns.  The Owner Trustee will be a third-party
beneficiary of this Agreement and may enforce this Agreement against the
Administrator.  No other Person will have any right or obligation under this
Agreement.

 

Section 5.3.           Notices.

 

(a)           Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:

 

(i)            for overnight mail, on delivery or, for registered first class
mail, postage prepaid, three days after deposit in the mail properly addressed
to the recipient;

 

(ii)           for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

(iii)          for an email, when receipt is confirmed by telephone or reply
email from the recipient; and

 

(iv)          for an electronic posting to a password-protected website to which
the recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)           Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule B to the Sale and Servicing Agreement, which address the party may
change by notifying the other party.

 

9

--------------------------------------------------------------------------------


 

Section 5.4.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.5.           Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for legal proceedings relating to this Agreement.  Each party irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
in the future have to the venue of a proceeding brought in such a court and any
claim that the proceeding was brought in an inconvenient forum.

 

Section 5.6.           WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDINGS RELATING TO THIS AGREEMENT.

 

Section 5.7.           No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver.  No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy.  The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under law.

 

Section 5.8.           Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.

 

Section 5.9.           Headings.  The headings in this Agreement are included
for convenience and will not affect the meaning or interpretation of this
Agreement.

 

Section 5.10.         Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

10

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

 

 

 

FORD CREDIT AUTO OWNER TRUST 2016-B,

 

 

as Issuer

 

 

 

 

By:

U.S. BANK TRUST NATIONAL ASSOCIATION,

 

 

not in its individual capacity but solely as Owner Trustee

 

 

 

 

 

 

 

By:

/s/ Charles Gallagher

 

 

Name:

Charles Gallagher

 

 

Title:

Asst. Vice President

 

 

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

as Administrator

 

 

 

 

 

 

 

By:

/s/ David A. Webb

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

AGREED AND ACCEPTED BY:

 

 

 

 

 

FORD CREDIT AUTO RECEIVABLES TWO LLC,

 

 

 

as Depositor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Susan J. Thomas

 

 

 

Name:

Susan J. Thomas

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

 

 

not in its individual capacity but solely as Indenture Trustee

 

 

 

 

 

 

 

 

 

 

By:

/s/ Esther Antoine

 

 

 

Name:

Esther Antoine

 

 

 

Title:

Vice President

 

 

 

[Signature Page to Administration Agreement]

 

--------------------------------------------------------------------------------